Citation Nr: 0316993	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  02-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from March 1965 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In pertinent part, the RO denied entitlement to 
service connection for PTSD.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claims.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The record reflects that the VARO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000 
(even though the Board did advise the appellant of the VCAA 
in an January 2003 letter), and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of the 
Federal Circuit's recent decision in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1337 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In order to be granted, a claim for service connection for 
PTSD requires: (1) a medical diagnosis of PTSD; (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and a specific claimed in-
service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002); see also Cohen v. Brown, 10 Vet. App 128 (1997).

On the other hand, if the claimant did not engage in combat 
with the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The RO denied the veteran's claim for service connection for 
PTSD primarily on the grounds that there was no diagnosis of 
PTSD and no credible evidence of an in-service stressor, as 
required by the above regulation.

The veteran served in the United States Navy.  The DD Form 
214 indicates that the veteran had 3 years and 25 days of 
overseas/foreign service.  However, the Board notes that the 
veteran's service personnel records have not been obtained 
and associated with the claims folder.  The Board believes 
such records to be potentially relevant to the issue on 
appeal.  Therefore, while this case is in remand status, the 
RO should attempt to obtain those records.

The claims folder contains a diagnosis of PTSD offered by a 
medical professional in July 2002.  The Board notes that the 
diagnosis of record appears to be related to traumatic events 
in reported to have occurred in Vietnam, as related by the 
veteran to the examining professional.

A review of the veteran's service records does not indicate 
that he participated in combat.  In an effort to assist the 
veteran in the development of his claim for PTSD, the RO 
should request that the veteran provide a list of the 
specific stressors that led to his claimed PTSD.  The RO 
should also request the names of veteran's vessels and unit 
assignments during his tour(s) in Vietnam.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The appellant should also be 
notified by letter of the directives of 
the VCAA and the new heightened duty-
to-assist regulations, regarding his 
claim of entitlement to service 
connection for PTSD.  The RO must 
review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.

2.  The RO should request from the 
veteran that he submit a list of in 
service stressors and corroborating 
evidence of his claimed stressors.  The 
veteran should be advised that meaningful 
research of his stressors will require 
him to provide the "who, what, where, 
and when" of each stressor.  In 
particular, the veteran should be 
requested to provide the name, rank, 
unit, and any other clarifying 
information as to the identity of any 
individuals involved in any alleged 
stressful events in service.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

3.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
That summary, together with a copy of the 
DD 214, a copy of this remand, and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  
That agency should be asked to provide 
any information that might corroborate 
the veteran's alleged stressors.

4.  The RO should then prepare a report 
detailing the nature of any stressors 
that it has determined are established by 
the record.  In particular, the RO should 
make a specific finding of fact as to 
whether the veteran was engaged in combat 
in Vietnam.  If the veteran is found to 
have engaged in combat with the enemy, 
the provisions of 38 U.S.C.A. § 1154(b) 
are to be applied.  If the veteran is 
found not to have engaged in combat, the 
RO should make specific findings as to 
whether the claimed stressors occurred.  
This report is then to be added to the 
claims folder.

5.  If, and only if, one or more 
stressors is verified, the RO should 
schedule the veteran for a comprehensive 
VA psychiatric examination.  The 
veteran's claims folder, to include a 
copy of this remand, must be provided to 
the examiner for review prior to the 
examination.  The examiner should 
identify any psychiatric disorders that 
are present and express an opinion as to 
whether any such disorder is at least as 
likely as not (i.e., at least a 50-50 
probability) related to the veteran's 
military service, or whether such a 
relationship is less than likely (i.e., 
less than a 50-50 probability).  If the 
examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
specify the stressors responsible.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
only the stressor history specifically 
verified by the RO may be relied upon.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

6.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed. 

7.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran is advised that any 
examination requested is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examination could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


